DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Claim Objections
Claims 1, 3, 6, 9, and 12 are objected to because of the following informalities:
Claim 1: Change to:
“1. A method, comprising:
	responsive to an expiration of a timer, transmitting a signal from the timer to circuitry;
	responsive to receiving the signal, retrieving, by the circuitry:
		first values stored in an analog array; and
		second values stored in a digital non-volatile memory;

	analyzing, by the circuitry, results of the comparison to determine whether an error is greater than or equal to a predefined threshold; and
	responsive to determining the error is greater than or equal to the predefined threshold, initiating, by the circuitry, operations to reprogram the analog array with the second values.” (page 16)
Claim 3: Change from “one minute, two minutes, one hour, twenty-four hours or one week.” to “one minute, two minutes, one hour, twenty-four hours, or one week.” (page 16).
Claim 6: Change from “6. The method of claim 5, wherein the threshold includes a predefined percentage.” to “6. The method of claim 5, wherein the predefined threshold includes a predefined percentage.” (page 16).
Claim 9: Change from “9. The method of claim 8, wherein the threshold includes a threshold number of first values” to “9. The method of claim 8, wherein the predefined threshold includes a threshold number of first values” (page 17).
Claim 12: Change from “portion of the second values having an equal size being a factor of a size of total of the analog array.” to “portion of the second values having an equal size being a factor of a total size of .
Appropriate correction is required.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added).  Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 of the instant application are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-20 of prior U.S. Patent No. US 10,698,754 B2.  This is a statutory double patenting rejection.
The following table shows the mapping of the claims of the instant application against the corresponding claims of the aforementioned first parent patent with regards to statutory double patenting:
17/201,654
10,698,754
(Claim) 1
(Claim) 1
2
2
3
3

4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-17 of the instant application are rejected on the ground of anticipatory-type nonstatutory double patenting as being unpatentable over Claims 2-5 and 8-20 of U.S. Patent No. US 10,949,281 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The following table shows the mapping of the claims of the instant application against the corresponding claims of the aforementioned second parent patent with regards to anticipatory-type nonstatutory double patenting:
17/201,654
10,949,281
(Claim) 1
(Claim) 2
2
3
3
4
4
5
5
8
6
11
7
12
8
9
9
10
10
13
11
14
12
15
13
16

17
15
18
16
19
17
20
18

19

20




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the intervals" in page 16.  There is insufficient antecedent basis for this limitation in the claim.



Claim 7 recites the limitation "the threshold percentages" in page 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the values" in page 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the corresponding ranges" in page 16.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under Double Patenting, set forth in this Office action.

Additionally, Claims 3, 7, and 8 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The elements of independent Claim 1 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…responsive to determining the error is greater than or equal to the predefined threshold, initiating, by the circuitry, operations to reprogram the analog array with the second values.”


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114